  Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 1 of 29 PageID #:3353




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

GLEN FLORA DENTAL CENTER, LTD.,
et al.,

             Plaintiffs,                      Case No. 17-cv-9161

             v.                               Judge John Robert Blakey

FIRST EAGLE BANK, et al.,

             Defendants.


                    MEMORANDUM OPINION AND ORDER

      Plaintiffs—five dental practices and their common management company,

Dental Practice Development (DPD)—sue two of their former managers, Defendants

Larry Kelliher and Lenny Vihnanek, alleging that they conspired with Defendant

First Eagle Bank and one of its agents, Mikki Francione, to defraud the practices out

of more than $4 million. [77] at ¶ 2. Plaintiffs asserted claims against Defendants

for violations of the Racketeer Influenced and Corrupt Organizations (RICO) Act, 18

U.S.C. § 1961, et seq. (Count I), and conspiracy to violate the RICO Act (Count II–V).

[77] at ¶¶ 229–78. Plaintiffs also asserted state-law claims for breach of fiduciary

duty (Count VI), conversion (Count VII), and breach of the Illinois Fiduciary

Obligation Act (IFOA), 60 ILCS 65/8 (Count VIII). Id. at ¶¶ 279–314.

      After Defendants moved to dismiss these claims, this Court issued an opinion

granting in part and denying in part First Eagle’s and Francione’s motions and

denying Kelliher’s and Vihnanek’s motions. [116]. As a result, the RICO claim (as

to Kelliher and Vihnanek) and RICO conspiracy allegations (as to all Defendants)
     Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 2 of 29 PageID #:3354




proceeded. Id. at 11, 16. The claims for breach of fiduciary duty and conversion also

proceeded (as to Kelliher and Vihnanek), along with breach of the IFOA (as to First

Eagle and Francione). Id. at 18–21.

         Defendants then answered and asserted several amended affirmative defenses

to Plaintiffs’ first amended complaint, [162] [163] [164] [165], all of which Plaintiffs

now move to strike under Federal Rule of Civil Procedure 12(f), [166] [167] [168]

[169]. For the reasons explained below, this Court grants in part and denies in part

Plaintiffs’ motions. The Court also resolves a pending motion for clarification [243]

below.

I.       Background

         A.    First Amended Complaint

         This Court presumes familiarity with the first amended complaint’s

allegations, as discussed in its prior opinion on Defendants’ motions to dismiss, see

[116], and thus only briefly revisits those facts to provide context to its analysis on

Plaintiffs’ motions to strike.

         Plaintiffs comprise five related dental practices in the Chicago area and their

management service, DPD. [77] at ¶¶ 7–12, 17. Defendant Vihnanek served as

DPD’s President from 1995 to 2012. Id. at ¶ 16. Defendant Kelliher, a friend of

Vihnanek, held numerous executive positions in DPD, including Chief Financial

Officer and ultimately President. Id. at ¶ 15. In these positions, Vihnanek and

Kelliher controlled the management and operation of DPD, including its bank

account and bank transactions for each of the practices. Id. at ¶ 39. Kelliher also




                                            2
  Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 3 of 29 PageID #:3355




handled bookkeeping duties and served as a signatory on the accounts of DPD and

the practices. Id. at ¶¶ 40–42.

      Plaintiffs assert that Defendants Kelliher and Vihnanek hatched a scheme to

steal money from Plaintiffs and executed the scheme by diverting money from

Plaintiffs’ accounts. Id. at ¶¶ 1, 45–49. Plaintiffs also claim that Kelliher and

Vihnanek enlisted the help of Defendant Francione, Vihnanek’s sister-in-law and an

employee of First Eagle, to “conceal the cash-flow problems caused by the diversion

of funds and prevent it from being discovered.” Id. at ¶¶ 45–49, 57–58.

      Plaintiffs claim that between January 2010 and June 2016, as a result of the

alleged coordination between the four Defendants, Kelliher and Vihnanek diverted

an estimated $4,427,117.27 from Plaintiffs to themselves, their families, and their

personal creditors, via roughly 4,000 separate transactions. Id. at ¶¶ 48, 125, 237.

The alleged scheme frequently overdrew the bank accounts, which resulted in

legitimate bills of the Practices going unpaid due to insufficient funds (NSF). Id. at

¶¶ 50–52.   To conceal such problems, Kelliher coordinated with Francione almost

daily between January 2010 and June 2016 about which checks from Plaintiffs First

Eagle should honor. Id. at ¶¶ 59–61. In furtherance of the alleged scheme, Plaintiffs

claim that Francione “carried out” Kelliher’s “instructions” and deliberately stopped

payment on the practices’ legitimate bills to pay Vihnanek’s and Kelliher’s personal

financial obligations. Id. at ¶¶ 61, 66. Any time a transaction resulted in an account

overdraft, First Eagle automatically charged Plaintiffs an overdraft/NSF fee

pursuant to standard protocol. Id. at ¶¶ 71, 74.




                                          3
    Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 4 of 29 PageID #:3356




        B.    The Affirmative Defenses

              1.    Kelliher

        Kelliher’s amended answer asserts fourteen affirmative defenses. [165]. His

first and second affirmative defenses assert that the statute of limitations has run on

Counts I and II concerning the alleged RICO and RICO conspiracy violations and

Counts VI and VII on Plaintiffs’ state law claims, respectively. Id. at 5–7. 1 Kelliher

next asserts that in pari delicto (third affirmative defense), laches (fourth), equitable

estoppel (fifth), consent (sixth), ratification (seventh), waiver (eight), failure to

mitigate (nine), the doctrine of unclean hands (tenth), and ratification (fourteenth)

bar Plaintiffs’ claims on all counts against him (Counts I, II, VI, VII). Id. at 7–14,

18. 2    Kelliher also claims that lack of proximate causation (eleventh),

contributory/comparative negligence (twelfth), and Plaintiffs’ own negligence

(thirteenth) bar all counts against him. Id. at 14–17.

              2.    Vihnanek

        Vihnanek asserts nine affirmative defenses to the FAC. [163]. Like Kelliher,

Vihnanek’s first and second affirmative defenses assert that the statute of limitations

has run on the RICO and state-law counts, respectively. Id. at ¶¶ 40–56. Vihnanek

next asserts that authorization/ratification (third affirmative defense), consent

(fourth), failure to mitigate (fifth), laches (sixth), and the doctrine of unclean hands

(seventh) bars all counts against him (Counts I, II, VI, and VII). Id. at ¶¶ 57–95.



1 Because Kelliher repeats the numbering of many paragraphs within his amended affirmative
defenses [165], this Court cites to page numbers instead of paragraph numbers.



                                            4
  Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 5 of 29 PageID #:3357




Vihnanek also asserts that intervening acts (eighth) and proximate cause (ninth) bar

Plaintiffs’ state-law claims in Count VI and VII. Id. at ¶¶ 96–116.

             3.     First Eagle and Francione

      Francione and First Eagle separately assert the same fourteen affirmative

defenses. [162] [164]. Their third affirmative defenses claim that the IFOA bars

Plaintiffs’ state-law claim in Count VIII. [164] at ¶¶ 40–41; [162] at ¶¶ 40–41.

Concerning Counts IV and VIII (as to First Eagle) and Counts III and VIII (as to

Francione), they also assert the following affirmative defenses: statute(s) of

limitations as to Plaintiffs’ RICO conspiracy and state-law claims (first affirmative

defense); the UCC (second); authorization/ratification (fourth); the doctrine of actual

authority (fifth); the doctrine of apparent authority (sixth); the doctrine of consent

(seventh); failure to mitigate damages (eighth); lack of proximate causation (ninth);

intervening acts (tenth); waiver (eleventh); in pari delicto (twelfth); equitable

estoppel (thirteenth); and breach of contract (fourteenth). [162] at ¶¶ 34–39, 42–77;

[164] at ¶¶ 34–39, 42–77.

II.   Legal Standard

      Under Rule 12(f), this Court may strike a party’s “insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.”              Fed. R. Civ.

P. 12(f); Delta Consulting Grp., Inc. v. R. Randle Constr., Inc., 554 F.3d 1133, 1141

(7th Cir. 2009).   While motions to strike “are generally disfavored because of the

likelihood that they may only serve to delay proceedings,” when “striking portions of

a pleading ‘remove[s] unnecessary clutter from the case,’ the motion may ‘serve to

expedite, not delay.’” Naylor v. Streamwood Behavioral Health Sys., No. 11 C 50375,


                                          5
  Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 6 of 29 PageID #:3358




2012 WL 5499441, at *7 (N.D. Ill. Nov. 13, 2012) (quoting Heller Fin. Inc. v. Midwhey

Powder Co., 883 F.2d 1286, 1294 (7th Cir. 1989)).

       An   affirmative    defense    must     satisfy   three   criteria   to   survive

a motion to strike under Rule 12(f): (1) it must be properly pleaded as an affirmative

defense; (2) it must be adequately pleaded under Rules 8 and 9; and (3) it must

withstand a Rule 12(b)(6) challenge. Hughes v. Napleton's Holdings, LLC, No. 15 C

50137, 2016 WL 6624224, at *2 (N.D. Ill. Nov. 9, 2016); Renalds v. S.R.G. Rest.

Grp., 119 F. Supp. 2d 800, 802–03 (N.D. Ill. 2000).

III.   Analysis of Affirmative Defenses

       Plaintiffs move to strike all of Defendants’ amended affirmative defenses.

[166] at 2; [167] at 2–4; [168] at 2–4; [169] at 3–9. This Court addresses each disputed

affirmative defense below.

       A.    Statute of Limitations

             1.     RICO and RICO Conspiracy: All Defendants

       Plaintiffs move to strike Kelliher’s and Vihnanek’s first affirmative defenses

that the statute of limitations bars (in whole or in part) the RICO and RICO

conspiracy counts, [166] at 3–4; [169] at 3–4, as well as First Eagle’s and Francione’s

first affirmative defenses that the statute of limitations bars (in whole or in part) the

RICO conspiracy counts, [167] at 6–8; [168] at 6–7.

       A four-year statute of limitations governs claims under the RICO Act. Sidney

Hillman Health Ctr. of Rochester v. Abbott Labs., Inc., 782 F.3d 922, 926 (7th Cir.

2015); Jay E. Hayden Found. v. First Neighbor Bank, N.A., 610 F.3d 382, 386 (7th

Cir. 2010). The limitations period begins to run when “the plaintiffs discover, or


                                           6
  Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 7 of 29 PageID #:3359




should, if diligent, have discovered, that they had been injured by the defendants.”

Cancer Found., Inc. v. Cerberus Capital Mgmt., LP, 559 F.3d 671, 674 (7th Cir. 2009);

see also Sidney Hillman, 782 F.3d at 926.

      Plaintiffs argue that Defendants insufficiently plead their statute of

limitations defenses by failing to allege facts suggesting that Plaintiffs knew or

should have known that they were injured prior to May 25, 2013, four years before

they filed their complaint. [166] at 3–4; [167] at 7; [168] at 7; [169] at 3–4. Not so.

Each Defendant alleges that, at all relevant times, Plaintiffs received monthly bank

statements and maintained the ability and duty to monitor them for unauthorized

activity but failed to do so, even though the account statements would have revealed

irregularities and other suspicious activities. [162] at ¶¶ 17–29; [163] at ¶¶ 16–32;

[164] at ¶¶ 17–29; [165] at ¶¶ 30–3. Taken as true, these facts demonstrate that

Plaintiffs possessed at least constructive notice that Defendants fraudulently

transacted on their accounts since the beginning of the alleged scheme in 2010. This

Court thus denies Plaintiffs’ motions as to the Defendants’ RICO and RICO

conspiracy statute of limitations defenses.

             2.     UCC Statute of Repose: Francione and First Eagle

      Francione and First Eagle assert as part of their first affirmative defenses that

the statute of repose under the UCC, 810 ILCS 5/4-406(f), bars Plaintiffs’ IFOA claim.

[162] at ¶ 35; [164] at ¶ 35. In Illinois, 810 ILCS 5/4-406 governs the relationship

between a bank and customer and defines “the bank customer’s responsibility to

examine its statement of account from the bank and promptly discover and report




                                            7
  Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 8 of 29 PageID #:3360




any unauthorized payments.” Napleton v. Great Lakes Bank, N.A., 945 N.E.2d 111,

114 (Ill. App. Ct. 2011). Subsection 406(f) further provides that a bank customer’s

“failure to discover and report an unauthorized signature within one year from the

time the bank makes available to the customer a statement of account and

accompanying items precludes the customer’s assertion of a claim against the bank.”

Euro Motors, Inc. v. Sw. Fin. Bank & Tr. Co., 696 N.E.2d 711, 716 (Ill. App. Ct. 1998)

(internal quotation marks omitted).

         Plaintiffs argue that Defendants misplace reliance upon Section 406(f) because

it only applies when a bank acts with ordinary negligence and not bad faith, as

Plaintiffs allege. [167] at 5; [168] at 5. Plaintiffs point to their own allegations that

First Eagle “deliberately and intentionally ignored warning signs and acted in bad

faith in order to continue to collect NSF fees and keep its revenue stream going from

these accounts.” [77] at ¶¶ 89–90, 313.

         True, Section 406(f) bars claims only if a bank acts in “good faith” when “paying

the items on the statement.” Falk v. N. Tr. Co., 763 N.E.2d 380, 387 (Ill. App. Ct.

2001).     And Plaintiffs might ultimately prevail on their argument if they can

demonstrate that Defendants acted in bad faith. But here, Defendants in their

Answers (which they incorporate into their Amended Affirmative Defenses)

specifically refute and deny Plaintiffs’ assertions that they: (1) possessed knowledge

that Kelliher and Vihnanek misused any funds; and (2) acted in bad faith. [127] at

¶¶ 68, 313; [128] at ¶¶ 303–04. At this stage, this Court must take these allegations

as true, Suburban Teamsters of N. Illinois Welfare & Pension Funds v. Hope Cartage,




                                             8
  Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 9 of 29 PageID #:3361




Inc., No. 02 C 8775, 2003 WL 22116201, at *1 (N.D. Ill. Sept. 12, 2003), and thus

declines to strike First Eagle’s and Francione’s assertions that Section 406(f) bars

Count VIII.

              3.    IFOA: Francione and First Eagle

      Plaintiffs move to strike First Eagle’s and Francione’s assertions in their first

affirmative defenses that the five-year statute of limitations applicable to the IFOA

time-bars that claim to the extent premised upon any allegations of misconduct

occurring before May 25, 2012. [167] at 5–6; [168] at 5–6.

      The parties do not dispute that the five-year statute of limitations in 735 ILCS

3/13-205—which provides that a claim “shall be commenced within 5 years next after

the cause of action accrued”—applies to Plaintiffs’ IFOA claim in Count VIII.

Plaintiffs also do not dispute the applicability of the discovery rule, which provides

that the cause of action accrues “when the plaintiff knew or reasonably should have

known of the injury and that it was wrongfully caused.” Fuller Family Holdings, LLC

v. N. Tr. Co., 863 N.E.2d 743, 756 (Ill. App. Ct. 2007). As discussed above, First Eagle

and Francione both sufficiently allege that Plaintiffs possessed constructive notice

that Vihnanek and Kelliher engaged in fraudulent transactions before the 5-year

lookback period. Thus, Defendants plausibly assert the applicability of the statute of

limitations to the extent based upon conduct occurring prior to May 25, 2012.

      Nevertheless, Plaintiffs argue that the continuing violation doctrine tolled the

accrual of their IFOA claim until June 2016, when Defendants’ alleged scheme ended.

[167] at 5–6; [187] at 5–6. The continuing violation doctrine provides that “where a




                                           9
 Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 10 of 29 PageID #:3362




tort involves a continuing or repeated injury, the limitations period does not begin to

run until the date of the last injury or the date the tortious acts cease.” City of

Evanston v. Texaco, Inc., 19 F. Supp. 3d 817, 827 (N.D. Ill. 2014) (quoting Belleville

Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 770 N.E.2d 177, 190 (Ill. 2002)). But

the continuing violation doctrine “does not apply to a series of discrete acts, each of

which is independently actionable, even if those acts form an overall pattern of

wrongdoing.” Rodrigue v. Olin Employees Credit Union, 406 F.3d 434, 443 (7th Cir.

2005) (applying Illinois law). Rather, it applies only where the “pattern, course, and

accumulation of the defendant’s acts are relevant to the cause of action.” Kidney

Cancer Ass’n v. N. Shore Cmty. Bank & Tr. Co., 869 N.E.2d 186, 194 (Ill. App. Ct.

2007).    In Rodrigue, for example, the Seventh Circuit held that the continuing

violation doctrine did not apply to toll the accrual of the statute of limitations for the

plaintiff’s conversion claim because “conversion does not depend on the cumulative

nature” of the defendant’s acts. 406 F.3d at 443.

         Similarly, the IFOA does not require a plaintiff to demonstrate a pattern,

course, or accumulation of conduct to prove a violation; rather, a plaintiff may prove

a violation by pointing to a single occurrence. See Setera v. Nat’l City Bank, No. 07 C

2978, 2008 WL 4425446, at *3 (N.D. Ill. Sept. 26, 2008). The continuing violation

thus does not apply to toll the accrual of the statute of limitations for Plaintifs’ IFOA

claim, and Defendants plausibly assert that the statute of limitations bars that claim




                                           10
 Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 11 of 29 PageID #:3363




to the extent premised upon any allegations of misconduct occurring before May 25,

2012. Accordingly, this Court denies Plaintiffs’ motions to strike Francione’s and

First Eagle’s assertions of the statute of limitations as a partial bar to Count VIII.

             4.     State-Law Claims: Kelliher and Vihnanek

      Like First Eagle and Francione, Kelliher and Vihnanek assert that the five-

year statute of limitations under 735 ILCS 5/13-205 bars the state-law claims

asserted against them in Counts VI (breach of fiduciary duty) and VII (conversion).

[163] at ¶¶ 48–56; [165] at 6–7. Plaintiffs again move to strike on the basis that the

continuing violation doctrine tolls the accrual of their state-law claims against

Kelliher and Vihnanek. [212] at 4–7; [219] at 5–7.

      But like the IFOA, neither breach of fiduciary duty nor conversion requires a

plaintiff to prove an ongoing scheme or repeated conduct. See Ball v. Kotter, 723 F.3d

813, 826 (7th Cir. 2013) (setting forth Illinois breach of fiduciary duty elements);

Medscript Pharmacy, LLC v. My Script, LLC, 77 F. Supp. 3d 788, 799 (N.D. Ill. 2015)

(conversion elements).      The continuing violation doctrine is thus similarly

inapplicable to Plaintiffs’ state-law claims against Kelliher and Vihnanek, and this

Court will not preclude those Defendants from asserting the statute of limitations

defense against the state-law claims.

      B.     IFOA Defenses: First Eagle and Francione

      First Eagle and Francione assert—as their second affirmative defenses—that

810 ILCS 5/4-406(c)-(d) bars Plaintiffs’ recovery on their IFOA claim in Count VIII.

[162] at ¶¶ 38–39; [164] at ¶¶ 38–39; [182] at 13. As explained above, the UCC, 810




                                          11
 Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 12 of 29 PageID #:3364




ILCS 5/4-406, defines “the bank customer’s responsibility to examine its statement of

account from the bank and promptly discover and report any unauthorized

payments,” Napleton, 945 N.E.2d at 114, and bars a customer’s claim if a bank acts

in “good faith” when “paying the items on the statement,” Falk v. N. Tr. Co., 763

N.E.2d 380, 387 (Ill. App. Ct. 2001). Plaintiffs again move to strike based upon their

argument that Defendants failed to plead they acted in good faith in processing

payments. [187] at 10. For the reasons explained above, this Court finds no merit to

this argument, and thus, denies Plaintiffs’ motions as to Francione’s and First Eagle’s

second affirmative defenses.

      Next, First Eagle and Francione assert as their third affirmative defenses that

Count VIII “is barred in whole or in part by the relevant provisions” of the IFOA. [162]

at ¶ 41; [164] at ¶ 41. This affirmative defense is improper because Defendants only

assert it to negate the bad faith element of Plaintiff’s IFOA claim. [182] at 14.

Because a proper affirmative defense cannot merely “controvert the plaintiff’s proof,”

see Winforge, Inc. v. Coachmen Indus., Inc., 691 F.3d 856, 872 (7th Cir. 2012), this

Court strikes with prejudice Francione’s and First Eagle’s third affirmative defenses.

      C.     Authorization Defenses: Francione and First Eagle

      Plaintiffs next move to strike Francione’s and First Eagle’s fourth, fifth, sixth,

and seventh defenses, which the parties collectively refer to as the “authorization

defenses.”   [187] at 11–12; [182] at 16–17.       For these authorization defenses,

Francione and First Eagle assert that: (1) Plaintiffs authorized Kelliher’s and

Vihnanek’s actions (part of Defendants’ fourth affirmative defense); (2) Kelliher and




                                          12
    Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 13 of 29 PageID #:3365




Vihnanek acted with actual authority (fifth affirmative defense) and apparent

authority (sixth affirmative defense) on behalf of Plaintiffs in carrying out the

banking transactions; and (3) Plaintiffs consented to Kelliher’s and Vihnanek’s

activities (seventh affirmative defense). [162] at ¶¶ 42–54; [164] at ¶¶ 42–54.

        In their brief, Francione and First Eagle concede that these defenses merely

constitute “obstacles to Plaintiffs proving the bad-faith element of their IFOA claims

and the willful blindness element of their RICO claim.” [182] at 17. Because these

affirmative defenses concededly only negate essential elements of Plaintiffs’ claims,

this Court must strike them as improper. Winforge, 691 F.3d at 872. This Court thus

grants with prejudice Plaintiffs’ motions as to Francione’s and First Eagle’s

authorization defenses (fifth through seventh affirmative defenses, and part of fourth

affirmative defenses).

        D.     Causation Defenses: All Defendants

        Francione and First Eagle assert that lack of proximate causation (ninth

affirmative defense) and intervening acts (tenth affirmative defense) bar Plaintiffs’

RICO conspiracy claims. [162] at ¶¶ 57–60; [164] at ¶¶ 57–60; [182] at 17–18.3

Similarly, Vihnanek asserts that lack of proximate causation (ninth affirmative

defense) and intervening acts (eighth affirmative defense) preclude the state-law

claims against him. [163] at ¶¶ 96–116. Kelliher also asserts that lack of proximate




3Although Francione and First Eagle plead these affirmative defenses as being relevant to both the
RICO claim and state-law claims against them, they clarify in their brief that they only assert these
defenses in response to the RICO conspiracy claims alleged against them.


                                                 13
 Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 14 of 29 PageID #:3366




causation precludes all claims against him.      [165] at 14–15 (Kelliher’s eleventh

affirmative defense).

      Proximate causation constitutes an essential element of Plaintiffs’ RICO

claims against all Defendants, Kemper v. Deutsche Bank AG, 911 F.3d 383, 391 (7th

Cir. 2018), as well as of Plaintiffs’ breach of fiduciary duty and conversion claims

against Kelliher and Vihnanek, McMahan v. Deutsche Bank AG, 938 F. Supp. 2d 795,

809 (N.D. Ill. 2013) (proximate causation constitutes an essential element of breach

of fiduciary duty claim); Turcios v. DeBruler Co., 32 N.E.3d 1117, 1126 (Ill. 2015) (a

plaintiff must prove proximate causation to prevail on an intentional tort under

Illinois law). As such, the “lack of proximate causation” merely negates an element

of each of these claims, and accordingly, fails to qualify as a proper affirmative

defense. Levin v. Abramson, No. 18-CV-1723, 2020 WL 2494649, at *14 (N.D. Ill. May

13, 2020) (striking the defendant’s assertion of “proximate causation” as an

affirmative defense because the plaintiff bears the burden of proving that element).

      Defendants’ assertions of “intervening acts” suffer similar flaws. The concept

of “intervening acts” relates to the element of causation. Sidney Hillman Health Ctr.

of Rochester v. Abbott Labs. & Abbvie Inc., 192 F. Supp. 3d 963, 970 (N.D. Ill. 2016)

(an intervening factor can “interrupt the chain of causation” in RICO cases); Fed.

Deposit Ins. Corp. v. Chicago Title Ins. Co., No. 12-CV-05198, 2019 WL 1437873, at

*8 (N.D. Ill. Mar. 31, 2019) (for Illinois tort claims, proof of an intervening act can

negate a finding of proximate causation).       Thus, while Defendants can defend

themselves by pointing to intervening acts to defeat proximate causation, they may




                                          14
 Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 15 of 29 PageID #:3367




not plead those intervening acts as affirmative defenses because those acts merely

controvert an element of Plaintiffs’ claims. See, e.g., Allstate Ins. Co. v. Electrolux

Home Prod., Inc., No. 11 C 7494, 2012 WL 1108424, at *1 (N.D. Ill. Apr. 2, 2012)

(striking “intervening acts” affirmative defense).

         Because neither “lack of proximate causation” nor “intervening acts”

constitutes a proper affirmative defense, this Court strikes with prejudice: (1)

Francione’s and First Eagle’s ninth and tenth affirmative defenses, (2) Kelliher’s

eleventh affirmative defense; and (3) Vihnanek’s eighth and ninth affirmative

defenses.

         E.    Negligence Defenses: Kelliher

         Next, Kelliher alleges that contributory and/or comparative negligence

(twelfth affirmative defense) and Plaintiffs’ “own negligence” (thirteenth affirmative

defense) bar all of Plaintiffs’ claims against him. [165] at 16–17. Both defenses are

legally flawed.

         First, Kelliher improperly asserts these defenses as to the RICO claims,

because a RICO violation “involves intentional conduct” and thus cannot be defeated

by proof of the victim’s own negligence. Chamberlain Mfg. Corp. v. Maremont Corp.,

No. 90 C 7127, 1993 WL 535420, at *6 (N.D. Ill. Dec. 19, 1993).

         Second, under Illinois law, a “victim’s negligence is not a defense to an

intentional tort.” Williams Elecs. Games, Inc. v. Garrity, 366 F.3d 569, 573 (7th Cir.

2004); see also Straits Fin. LLC v. Ten Sleep Cattle Co., 900 F.3d 359, 376 (7th Cir.

2018).    Thus, Kelliher also improperly asserts these affirmative defenses as to




                                          15
 Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 16 of 29 PageID #:3368




Plaintiffs’ state-law claims against him for conversion and breach of fiduciary duty—

both of which Illinois recognize as intentional torts. Title Indus. Assurance Co.,

R.R.G. v. First Am. Title Ins. Co., 853 F.3d 876, 887 (7th Cir. 2017) (conversion); Wedi

Corp. v. Seattle Glass Block Window, Inc., No. 17-CV-06368, 2018 WL 1794771, at *3

(N.D. Ill. Apr. 16, 2018) (breach of fiduciary duty).

      Because Kelliher cannot assert Plaintiffs’ negligence as a defense to the claims

against him, this Court strikes with prejudice Kelliher’s twelfth and thirteenth

affirmative defenses.

      F.     Failure to Mitigate: All Defendants

      All four Defendants claim that Plaintiffs failed to mitigate the damages

stemming from their RICO and state-law claims. [162] at ¶¶ 55–56 (Francione’s

eighth affirmative defense); [164] at ¶¶ 55–56 (First Eagle’s eighth affirmative

defense); [163] at ¶¶ 74–77 (Vihnanek’s fifth affirmative defense); [165] at 13

(Kelliher’s ninth affirmative defense).

      Plaintiffs do not dispute that “failure to mitigate” qualifies as a proper

affirmative defense to their RICO and state-law claims. See also, e.g., Hernandez v.

Balakian, No. CVF06-1383OWW/DLB, 2007 WL 1649911, at *7 (E.D. Cal. June 1,

2007) (declining to strike a failure to mitigate affirmative defense to RICO claim);

Karahodzic v. JBS Carriers, Inc., 881 F.3d 1009, 1017 (7th Cir. 2018) (observing that

Illinois law recognizes failure to mitigate as an affirmative defense).

      Plaintiffs instead argue that Francione and First Eagle fail to sufficiently plead

that “their own intentional conduct did not contribute to the amount of damages




                                           16
 Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 17 of 29 PageID #:3369




Plaintiffs have suffered.” [187] at 16 (emphasis in original). This argument falls

short, as a failure to mitigate affirmative defense necessarily focuses upon Plaintiffs’

efforts—or lack of effort—to mitigate their damages. Regardless, Plaintiffs cite no

authority requiring such pleading.

      Plaintiffs also argue that Kelliher and Vihnanek failed to plead Plaintiffs’

knowledge of Defendants’ alleged fraud. [219] at 11–12; [212] at 8–9. This Court

assumes that Plaintiffs refer to the principle under Illinois law that the duty to

mitigate damages “does not arise until the party upon whom the duty is impressed is

aware of facts which make the duty to mitigate necessary.” Straits Fin., 900 F.3d at

375 (quoting Cont’l Concrete Pipe Corp. v. Century Rd. Builders, Inc., 552 N.E.2d

1032, 1042 (Ill. App. Ct. 1990)). Here, both Defendants plead such knowledge giving

rise to the duty to mitigate by alleging that Plaintiffs possessed access to their

accounts and knew of repeated and consistent irregularities occurring within those

accounts. [163] at ¶ 76; [165] at 13. The law does not require Defendants to plead

with any more specificity at this stage of the case. See Dace v. Chicago Pub. Sch., No.

19 C 6819, 2020 WL 1861671, at *7 (N.D. Ill. Mar. 18, 2020) (courts “typically permit

a conclusory failure to mitigate damages affirmative defense” because defendants

only learn of facts relating to plaintiffs’ mitigation efforts over the course of

discovery).   This Court thus declines to strike Defendants’ failure to mitigate

affirmative defenses.

      G.      In Pari Delicto and Unclean Hands: All Defendants

      In their twelfth affirmative defenses, Francione and First Eagle assert the




                                          17
 Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 18 of 29 PageID #:3370




doctrine of in pari delicto, claiming that to the extent they are at fault, “Plaintiffs are

equally at fault for their alleged injury, if not more so.” [162] at ¶ 64; [164] at ¶ 64.

Kelliher also asserts the affirmative defenses of in pari delicto (third affirmative

defense) and unclean hands (tenth affirmative defense), [165] at 7–8, 13–14, and

Vihnanek asserts unclean hands (seventh affirmative defense), [163] at ¶¶ 85–95.

       The doctrines of in pari delicto and unclean hands both recognize that a

“wrongdoer cannot recover compensation from a third party who may have made

things worse or missed a chance to avert the loss.” Peterson v. McGladrey LLP, 792

F.3d 785, 788 (7th Cir. 2015) (Illinois law); see also Schlueter v. Latek, 683 F.3d 350,

355–56 (7th Cir. 2012) (noting that the U.S. Supreme Court has equated the defenses

of in pari delicto and unclean hands) (citing McKennon v. Nashville Banner Pub. Co.,

513 U.S. 352, 360–61 (1995)).

        Plaintiffs argue that Defendants fail to sufficiently plead Plaintiffs’ fault in

incurring their losses. [187] at 17; [212] at 13–14; [219] at 7–8. Not so. Francione

and First Eagle specifically detail Plaintiffs’ ability to monitor and discover the

alleged fraud perpetrated by Kelliher and Vihnanek; Plaintiffs’ failures to implement

any supervisory measures that could have detected the alleged fraud; and Plaintiffs’

ignoring of various events—such as negative bank balances—that could have alerted

them to any wrongdoing. [162] at ¶¶ 3, 26–27, 29; [164] at ¶¶ 3, 26–27, 29. Likewise,

Kelliher and Vihnanek both assert that Plaintiffs possessed control over their own

accounts and thus should have known that they suffered an injury each time one of

the Defendants made an allegedly fraudulent withdrawal. [163] at ¶¶ 92–95; [165]




                                            18
 Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 19 of 29 PageID #:3371




at 14. These allegations plausibly state the notion embodied in the in pari delicto

and unclean hands doctrines that “when the plaintiff is as culpable as the defendant,

if not more so, the law will let the losses rest where they fell.” Peterson, 792 F.3d at

786 (internal quotation marks omitted). This Court thus denies Plaintiffs’ motions as

to Defendants’ in pari delicto and unclean hands affirmative defenses.

       H.    Laches: Kelliher and Vihnanek

       Kelliher and Vihnanek both allege that the doctrine of laches bars all counts

against them. [165] at 8–9 (Kelliher’s fourth affirmative defense); [163] at ¶¶ 78–84

(Vihnanek’s sixth affirmative defense).

       The doctrine of laches “bars a plaintiff from maintaining a suit if he

unreasonably delays in filing a suit and as a result harms the defendant.” Nat’l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 121 (2002); see also W. Bend Mut. Ins. Co.

v. Procaccio Painting & Drywall Co., 794 F.3d 666, 678 (7th Cir. 2015) (under Illinois

law, laches provides a defense when a party’s failure to timely assert a right causes

prejudice to the adverse party). To properly plead laches, Defendants must allege: (1)

an unreasonable delay despite having actual or constructive knowledge of a right;

and (2) harm or prejudice to the party against which laches has been asserted. W.

Bend Mut., 794 F.3d at 678 (Illinois law); Chattanoga Mfg., Inc. v. Nike, Inc., 301 F.3d

789, 793 (7th Cir. 2002) (discussing the defense in relation to a federal cause of

action).

       Plaintiffs argue that Kelliher and Vihnanek both failed to plead the first

element: that Plaintiff had knowledge of facts supporting their claims. [219] at 9;




                                          19
 Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 20 of 29 PageID #:3372




[212] at 10–11. Again, not so. Defendants assert that Plaintiffs maintained access

to their own bank accounts, and thus knew or should have known of each allegedly

fraudulent transaction when it occurred.

      Plaintiffs also argue that Vihnanek failed to allege that he suffered prejudice.

[212] at 11. This Court agrees on this point, because Vihnanek’s amended affirmative

defenses lack any allegations describing any harm or prejudice Vihnanek suffered on

account of Plaintiffs’ purported delay in bringing suit. Vihnanek may replead this

defense, if appropriate, to allege such prejudice.

      For these reasons, this Court denies Plaintiffs’ motion to strike Kelliher’s

fourth affirmative defense, and grants Plaintiffs’ motion to strike Vihnanek’s sixth

affirmative defense without prejudice to Vihnanek’s attempt to replead this defense.

      I.     Equitable Estoppel: Francione, First Eagle, and Kelliher

      Next, Francione and First Eagle assert, as their thirteenth affirmative

defenses, that the doctrine of equitable estoppel bars Plaintiff from recovering on

their claims because they provided “unfettered” control and authority to Kelliher and

Vihnanek to manage their accounts. [162] at ¶¶ 68–73; [164] at 68–73. Kelliher also

asserts as his fifth affirmative defense that equitable estoppel bars Plaintiffs’ claims

against him. [165] at 9–10.

      To state an equitable estoppel affirmative defense to a federal claim, a

defendant must allege: (1) a misrepresentation by the party against whom estoppel

is asserted; (2) reasonable reliance on that misrepresentation by the party asserting

estoppel; and (3) detriment to the party asserting estoppel. Kennedy v. United States,




                                           20
 Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 21 of 29 PageID #:3373




965 F.2d 413, 417 (7th Cir. 1992). Under Illinois law, a defendant must plead six

elements: (1) the other person misrepresented or concealed material facts; (2) the

other person knew at the time he or she made the representations that they were

untrue; (3) the party claiming estoppel did not know that the representations were

untrue when they were made and when they were acted upon; (4) the other person

intended or reasonably expected that the party claiming estoppel would act upon the

representations; (5) the party claiming estoppel reasonably relied upon the

representations in good faith to his or her detriment; and (6) the party claiming

estoppel would be prejudiced by his or her reliance on the representations if the other

person is permitted to deny the truth thereof. W. Bent Mut., 794 F.3d at 679 (quoting

Geddes v. Mill Creek Country Club, Inc., 751 N.E.2d 1150, 1157 (Ill. 2001)).

       As to Francione and First Eagle, Plaintiffs argue that these Defendants fail to

adequately plead a misrepresentation. [187] at 16. Apparently conceding this point,

Francione and First Eagle contend that they instead plead that Plaintiffs concealed

material facts, such as that Kelliher and Vihnanek were convicted of bank fraud.

[182] at 19 (citing, e.g., [162] at ¶¶ 7–8). But federal law requires Defendants to plead

an affirmative misrepresentation, not merely a concealment. Kennedy, 965 F.2d at

417.   Moreover, under Illinois law, “there can be no concealment supporting

an equitable estoppel claim unless there is an affirmative duty to speak.” PPM Fin.,

Inc. v. Norandal USA, Inc., 297 F. Supp. 2d 1072, 1092 (N.D. Ill. 2004), aff’d, 392 F.3d

889 (7th Cir. 2004). Defendants fail to plead or further explain why Plaintiffs would

have had an affirmative duty to inform them of Kelliher’s and Vihnanek’s prior




                                           21
 Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 22 of 29 PageID #:3374




convictions. This Court thus strikes without prejudice Francione’s and First Eagle’s

thirteenth affirmative defenses.

      Plaintiffs next argue that Kelliher fails to adequately allege the elements of

equitable estoppel. [219] at 10. This Court disagrees. Kelliher bases his equitable

estoppel affirmative defense upon allegations that he entered into oral loan

agreements Plaintiffs: Under these loan agreements, Kelliher allegedly agreed to

loan as-needed amounts to Plaintiffs so that they could meet their payment

obligations to vendors and creditors; and, in exchange, Plaintiffs agreed to reimburse

Kelliher when funds became available. [165] at 3–5. Kelliher asserts that Plaintiffs

made misrepresentations to him by agreeing to the terms of the oral loan agreements

when, in fact, they did not intend to honor those loan agreements; he also claims that

he believed Plaintiffs’ representations and thus relied upon them to his detriment;

and he alleges that he has suffered prejudice because Plaintiffs have now sued him

for conduct that he alleges was part and parcel of the parties’ loan agreements. [165]

at 10. These allegations sufficiently plead the elements of equitable estoppel under

both federal and state law.     This Court thus denies Plaintiffs’ motion to strike

Kelliher’s fifth affirmative defense.

      J.     Breach of Contract: Francione and First Eagle

      As their fourteenth affirmative defenses, Francione and First Eagle allege that

Plaintiffs’ breach of their bank account agreements with First Eagle bars the claims

against them. [162] at ¶¶ 17, 74–77; [164] at ¶¶ 17, 74–77. The parties do not dispute

that breach of contract constitutes a proper affirmative defense to Plaintiffs’ claims.




                                          22
    Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 23 of 29 PageID #:3375




See also, e.g., LaSalle Bank Nat’l Assoc v. Paramont Properties, 588 F. Supp. 2d 840,

861 (N.D. Ill. 2008) (courts recognize that breach of contract constitutes a proper

affirmative defense) (citing Carroll v. Acme–Cleveland Corp., 955 F.2d 1107, 1115

(7th Cir. 1992)).

        Plaintiffs ask this Court to strike Defendants’ breach of contract affirmative

defenses because Defendants did not allege that they acted in good faith, and because

Defendants did not attach the relevant account agreements to their affirmative

defenses. [187] at 17–18. Both arguments are baseless. First, no authority exists

requiring a party to plead good faith when asserting breach of contract. Second,

federal courts do not require a party asserting breach of contract to attach the

contract to its pleading. Langston v. Mid-Am. Intercollegiate Athletics Ass’n, No. 16

C 8727, 2020 WL 1445631, at *10 (N.D. Ill. Mar. 25, 2020); Liu v. Nw. Univ., 78 F.

Supp. 3d 839, 847 (N.D. Ill. 2015).

        Plaintiffs also argue that Francione may not assert breach of contract because

her allegations demonstrate that only First Eagle, not Francione, was a party to the

agreements. [187] at 17; see also [162] at ¶ 76 (alleging that Plaintiffs’ agreements

were with First Eagle). And indeed, Illinois law requires a party claiming breach of

contract to allege that she was a party to a contract, in privity with a party to a

contract, or an intended third-party beneficiary. Cohn v. Guaranteed Rate Inc., 130

F. Supp. 3d 1198, 1206 (N.D. Ill. 2015). 4 Francione concedes in her brief that she

asserts breach of contract only as an officer to First Eagle, [182] at 20 n.5, apparently


4Because the parties have not argued otherwise, this Court presumes that Illinois law applies to
Defendants’ breach of contract defense.


                                                23
 Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 24 of 29 PageID #:3376




acknowledging that she was a party, in privity with a party, or an intended third-

party beneficiary. Accordingly, this Court strikes her fourteenth affirmative defense

with prejudice. First Eagle’s fourteenth affirmative defense, however, stands.

      K.     Consent: Kelliher and Vihnanek

      Plaintiffs move to strike Kelliher’s sixth affirmative defense and Vihnanek’s

fourth affirmative defense, both based upon the doctrine of “consent.” [166] at 7–8;

[169] at 5. Vihnanek alleges that Plaintiffs failure to “make any meaningful inquiry

into Kelliher’s conduct” notwithstanding their access to their accounts constituted

consent, [163] ¶ 73, while Kelliher claims that loan agreements he entered into with

Plaintiffs amounted to consent regarding Kelliher’s actions, [165] at 10.

      The parties focus their arguments upon the sufficiency of Defendants’

pleading. But, more fundamentally, consent fails as a proper affirmative defense in

the context of Plaintiffs’ claims. The only claim for which consent might become

relevant relates to Plaintiffs’ conversion claim; that is, consent defeats merely an

essential element of conversion in that there “can be no wrongful assertion of

dominion and control, and thus no conversion, when property is voluntarily

transferred to the defendant by the owner.”        Cordes & Co., LLC v. Mitchell

Companies, LLC, 605 F. Supp. 2d 1015, 1024 (N.D. Ill. 2009) (emphasis added). But

as is the case with many of Defendants’ asserted defenses, the concept of consent

merely defeats an element of the claim, and thus, fails to qualify as a proper

affirmative defense. This Court therefore strikes with prejudice Kelliher’s sixth

affirmative defense and Vihnanek’s fourth affirmative defense.




                                         24
 Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 25 of 29 PageID #:3377




      L.     Ratification: All Defendants

      Defendants all plead some form of ratification as an affirmative defense. In

his seventh and fourteenth affirmative defenses, Kelliher contends: (1) alleged loan

agreements between Kelliher and Plaintiffs demonstrate ratification, barring all

Counts against Kelliher; and (2) Plaintiffs’ failure “to review their own bank accounts

and/or financial/bookkeeping records” renders them responsible for their own injuries

on all counts against him. [165] at 11–12, 18. Vihnanek, in his third affirmative

defense, alleges that Plaintiffs’ failure to review their bank account and tax

statements constituted acquiescence to Kelliher’s and/or Vihnanek’s actions and thus

ratification of the transactions, thereby barring Plaintiffs’ claims against him. [163]

at ¶¶ 64–65. First Eagle and Francione both allege, as part of their fourth affirmative

defenses, that Plaintiffs ratified Vihnanek’s and Kelliher’s actions by failing to take

action when they possessed account statements, thus barring their RICO claims.

[162] at ¶ 44; [164] at ¶ 44.

      Plaintiffs argue that all Defendants fail to adequately plead the affirmative

defense of ratification. [212] at 7; [219] at 10–11; [187] at 13–14. But ratification can

constitute an affirmative defense to tort claims under Illinois law. Williams Elecs.

Games, 366 F.3d at 573; see Nat’l Accident Ins. Underwriters, Inc. v. Citibank, FSB,

333 F. Supp. 2d 720, 725 (N.D. Ill. 2004). Under Illinois law, ratification occurs when

a “principal learns of an unauthorized transaction, then retains the benefits of the

transaction or takes a position inconsistent with nonaffirmation.” Sphere Drake Ins.

Ltd. v. All Am. Life Ins. Co., 300 F. Supp. 2d 606, 623 (N.D. Ill. 2003) (internal




                                           25
 Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 26 of 29 PageID #:3378




quotation omitted), aff’d sub nom. Sphere Drake Ins. Ltd. v. Am. Gen. Life Ins. Co.,

376 F.3d 664 (7th Cir. 2004).         Moreover, a court can infer ratification “from

surrounding circumstances, including long-term acquiescence, after notice, to the

benefits of an allegedly unauthorized transaction.” Id.

      Here, as repeatedly discussed above, all Defendants allege that Plaintiffs knew

of the allegedly fraudulent transactions yet sat back and allowed the Defendants to

continue transacting over a six-year period. At this point in the proceedings, such

allegations sufficiently allege acquiescence, after notice, to Defendants’ alleged

scheme, as required under Illinois law. This Court thus denies Plaintiffs’ motions to

strike Kelliher’s seventh and fourteenth affirmative defenses, Vihnanek’s third

affirmative defense, and First Eagle’s and Francione’s fourth affirmative defenses to

the extent based upon ratification.

      M.     Waiver: Kelliher, First Eagle, Francione

      Kelliher’s eighth affirmative defense and First Eagle’s and Francione’s

eleventh affirmative defenses allege the doctrine of waiver as a bar to the claims

against them. [165] at 13; [164] at ¶ 62; [162] at ¶ 62. Waiver involves the voluntary

relinquishment of a known right, claim, or privilege. Vaughn v. Speaker, 533 N.E.2d

885, 890 (Ill. 1988) (Illinois law); United States v. Philip Morris Inc., 300 F. Supp. 2d

61, 68 (D.D.C. 2004) (discussing waiver in reference to civil RICO claim).

      Plaintiffs argue that Defendants insufficiently assert waiver because they do

not allege a “voluntary intentional relinquishment of a known right.” [166] at 8–9;

[167] at 12; [168] at 12. This Court agrees as to Kelliher, because Kelliher fails to




                                           26
 Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 27 of 29 PageID #:3379




allege what purported right Plaintiffs’ relinquished. See generally [165]. Accordingly,

this Court strikes without prejudice Kelliher’s eighth affirmative defense.

      In contrast, First Eagle and Francione allege that Plaintiffs’ failure to

investigate their finances amounts to waiver because they declined their right to

monitor their accounts and to take any corrective actions. [164] at ¶ 62; [162] at ¶ 62.

These allegations put Plaintiffs on notice of the exact alleged right they allegedly

relinquished. Thus, this Court denies Plaintiffs’ motion to strike First Eagle’s and

Francione’s eleventh affirmative defenses.

IV.   Plaintiffs’ and Non-parties’ Motion to Clarify [243]

      On August 14, 2020, this Court issued an order resolving certain discovery

disputes, see [242], finding that the moving parties need not produce

      any records or “list of covered individuals” other than those either: (1)
      related to Larry Kelliher, Lenny Vihnanek, Karen Kelliher, Colin
      Kelliher or Mikki Francione directly; or (2) related to any corporations
      or business entities in which those individuals served as an officer,
      employee or beneficiaries; but this production does not include any
      records related to other corporations or business entities that those
      individuals may have belonged to via “any other manner” (i.e., in a
      manner other than serving as an officer, employee, or beneficiaries).

Id. Plaintiffs and non-parties AFO Dental Group, Ltd., d/b/a Augusta Dental Of

Mundelein, Ltd., Bay Hill Dental, Ltd., Stillwater Dental Group, Ltd., and Pinehurst

Smile Center, Ltd.; Elite Dental, Ltd.; GSDC, Ltd., d/b/a Great Smiles Dental Center,

Ltd.; SLL Management Corporation; and SLD Dental, Ltd., d/b/a Silver Lake Dental,

Ltd. disagree about the interpretation of the word “employee” as used in the above

order and move to clarify, see [243].




                                          27
 Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 28 of 29 PageID #:3380




      Plaintiffs say that Lenny Vihnanek and Larry Kelliher were employed by SLL

Management, which in turn was employed by the non-party dental practices to

manage their finances. See [243] at 3. As a result, production is required for all non-

party dental practices that employed SLL. Non-parties maintain that production is

required solely as to SLL Management and Stillwater Dental Group Ltd., as these

were the only two entities to directly employ Vihnanek (SLL employed Kelliher but

it is not clear that he was directly employed by any other non-party dental practice).

See id. Plaintiffs have the right idea here; the purpose of the Court’s order was to

allow discovery of records of accounts that Vihnanek and Kelliher accessed and

controlled through their employment.          Plaintiffs’ interpretation achieves that

purpose; non-parties interpretation does not. Accordingly, the Court clarifies that its

prior order directs production of discovery from entities that employed, directly or

indirectly, Vihnanek and Kelliher.

V.    Conclusion

      For the reasons stated above, this Court grants in part and denies in part

Plaintiff’s motions to strike [166] [167] [168] [169].

      Kelliher’s first, second, third, fourth, fifth, seventh, ninth, tenth, and fourteen

affirmative defenses stand; Kelliher’s sixth, eleventh, twelfth, and thirteenth

affirmative defenses are stricken with prejudice; and Kelliher’s eighth affirmative

defense is stricken with leave to replead.




                                             28
 Case: 1:17-cv-09161 Document #: 247 Filed: 09/17/20 Page 29 of 29 PageID #:3381




      Vihnanek’s first, second, third, fifth, and seventh affirmative defenses stand;

Vihnanek’s fourth, eighth, and ninth affirmative defenses are stricken with prejudice;

and Vihnanek’s sixth affirmative defense is stricken with leave to replead.

      First Eagle’s first, second, fourth (to the extent based upon ratification), eighth,

eleventh, twelfth, and fourteenth affirmative defenses stand; First Eagle’s third,

fourth (to the extent based upon authorization), fifth, sixth, seventh, ninth, and tenth

affirmative defenses are stricken with prejudice; and First Eagle’s thirteenth

affirmative defense is stricken with leave to replead.

      Francione’s first, second, fourth (to the extent based upon ratification), eighth,

eleventh, and twelfth affirmative defenses stand; Francione’s third, fourth (to the

extent based upon authorization), fifth, sixth, seventh, ninth, tenth, and fourteenth

affirmative defenses are stricken with prejudice; and Francione’s thirteenth

affirmative defense is stricken with leave to replead.

      Any amended affirmative defenses shall be filed by October 2, 2020. All other

dates and deadlines stand.

      Finally, the Court grants Plaintiffs’ and non-parties’ motion to clarify [243] and

clarifies that its prior order [242] directs production of discovery from entities that

employed, directly or indirectly, Vihnanek and Kelliher.

Dated: September 17, 2020                             Entered:


                                                __________________________________
                                                John Robert Blakey
                                                United States District Judge




                                           29
